DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requested for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2022 & 02/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.


Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: After a fully conducted search and consideration, the prior art taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The art Miller (US Pub No. 2020/0410097) discloses verifying firmware used by a programmable processor in a processor-based device, such as but not limited to a solid-state drive (SSD).  In some embodiments, the firmware is stored in a device memory and is accessed to generate an output value using a suitable mathematical function, such as a cryptographic function, a cyclic redundancy check (CRC) function, etc. The output value is used to verify a state of the firmware, such as by ensuring a proper version of firmware has been loaded, that an attacking party has not tampered with the firmware, etc. The firmware may be subsequently loaded and executed by the programmable processor responsive to successful verification.  A nonce value supplied by a host can be incorporated into the output value generation process (Miller, Abstract), however, does not qualify as prior art. The prior art Moon et al. (US Pub No. 2019/0163910) discloses device security verification utilizing a virtual trusted computing base are provided.  The validity of a key for decryption is verified by a secure memory loader running on a processor of a device after booting of the device which is a computing device, and if the key is valid, encrypted firmware stored in a memory of the device is decrypted using the key to verify the confidentiality of the firmware.  Then, the security memory loader verifies the authentication and integrity of the firmware by comparing a signature value generated for the decrypted firmware with an existing signature value. (Moon, Abstract), Pearson et al. (US Pub No. 2018/0157839) discloses tamper-resistant verification of firmware with a trusted platform Pearson, Abstract), Akita et al. (US Pub No. 2019/0095192) discloses an information processing apparatus includes a hardware processor.  The hardware processor executes an firmware of a first version, acquires a set of firmware of a second version and verification state information that indicates progress of verification of each of a plurality of processes defined by the firmware of the second version from a server, and updates the firmware of the first version with the firmware of the second version.  The verification state information includes a completed state where the verification of a non-occurrence of an error is completed and an unverified state where the verification of the non-occurrence of an error is not completed, and the hardware professor sets a settability state of an unverified process out of the plurality of processes to a disabled state where a user cannot make settings to allow execution of the unverified process. (Akita, Abstract), Laputz et al. (US Pub No. 2014/0256419) discloses a multi-tiered static chain of trust is established in a computer system which utilizes a first authentication program stored on a first memory device to authentic data stored on a second memory device.  If the data stored on the second memory device is authenticated, then a second authentication program stored on the second memory device authenticates data stored on a third memory device.  If the data on the third memory device is authenticated the computer system is allowed to utilize the data stored on the third memory device.  The data stored on the third memory device is indirectly authenticated while the data is being used by authenticating the data stored on the first memory device (Laputz, Abstract), La Fever et al. (Us Pub No. 2013/0125204) discloses authenticating a device, board, assembly or system includes La Fever, Abstract), Krstic et al. (US Pub No. 2012/0185683) discloses a system verifies the authenticity of a request to disable tamper-resistant booting by utilizing a password verifier and a password proof and the authentication of a kernel cache, part of establishing a chain of trust from the firmware to the kernel. (Krstic, Abstract and page 4, paragraph 0042), and Ndu et al. (US Pub No. 2019/0384918) discloses integrity monitoring of a computing system and verifying trust of state information. Kernel code and module code are loaded into memory that is accessible to a device separate from a processor that loads the kernel code and module code. A measurement module is verified and loaded into memory. The state information can correspond to multiple symbols. The measurement module can measure the state information corresponding to each of the respective symbols to generate a set of initial measurements. (Ndu, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “generating first process identity information used for verifying the user process according to the target operational firmware and a fixed operational firmware of the non- reconfigurable chip; and providing the first process identity information to a privacy certificate issuing authority for performing firmware legitimacy verification of the operational firmware to determine an identity of the user process to be legitimate according to a result of the firmware legitimacy verification” (as recited in claims 1, 12, and 18). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437